DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 7 (and 3-6 and 8-10 through dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a right side of the left access board and a left side of the right access board being hinged by a plurality of horizontally even-distributed hinge devices”.  With this limitation, Applicant is claiming only half of the left access board and half of the right access board since those are the portions “being hinged by a plurality of horizontally even-distributed hinge devices”.  But then claim 1 also includes “wherein the left access board includes a plurality of horizontally distributed left folding boards, and the right access board includes a plurality of horizontally distributed right folding boards”.  Since claim 1 includes the entirety of all of the access boards, the plurality of horizontally disposed hinge devices are not actually evenly distributed.

Claim 2 recites “the left front”, “the right front”, “the rear left folding board”, “the rear right folding board”, “the left rear”, “the right rear”, “the front left”, and “the front right”.  There is insufficient antecedent basis for any of these limitations in the claim.
Claim 7 recites the limitation "the connecting boards" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bailie, US 2007/0234491 A1 in view of Drabik et al., US 7,258,384 B2.
Regarding claim 1, Bailie teaches a foldable wheelchair ramp with high stability comprising
an access board (Figures 8-12), the access board including a left access board and a right access board; 
a right side of the left access board and a left side of the right access board being hinged by a plurality of horizontally even-distributed hinge devices (164); 

a folding device (hinge 122) is used to hinge between two of the left folding boards, and used to hinge between two of the right folding boards; the left folding board at the frontmost end and the right folding board at the frontmost end are both provided with an attachment board (shown in Figure 12).
While Bailie fails to disclose that the folding device is connected with a matching supporting device, Drabik teaches a folding ramp system and discloses providing a matching supporting device (142; Figures 1 and 9) connecting with a folding device (hinge).  It would have been obvious to one of ordinary skill in the art to modify Bailie’s folding device to have a matching supporting device in view of Drabik’s disclosure that to provide support to the mid-span region of the ramp.
Regarding claim 6, while Bailie explicitly discloses that the top surfaces may be textured for slip resistance ([0023]) but fails to disclose a plurality of horizontally even-distributed anti-skid strips, the Examiner takes Official Notice that providing a plurality of horizontally even-distributed anti-skid strips is old and well-known.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to use a plurality of horizontally even-distributed anti-skid strips as a matter of obvious design choice to make the top surface slip resistant.
Regarding claim 9, the resulting combination includes the included angle formed between the lower surface of the attachment board and the left folding board at the frontmost side, and between the lower surface of the attachment board and the right folding board at the frontmost side is an obtuse angle (shown in Bailie’s Figure 12).
Regarding claim 10, the resulting combination includes the left edge of the left access board and the right edge of the right access board all extend upwardly to form a baffle (curbs shown in Figure 12).
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bailie in view of Drabik as applied to claim 1, further in view of Breeden, III et al., US 2017/0088372 A1.
Regarding claim 2, the resulting combination from claim 1 fails to disclose the hinge boards, the orientation, and the hinge gap and claimed.  Breeden teaches folding ramp with a hinge and discloses a type of hinge with front hinge boards on one side that connect with rear hinge boards on another side, and a hinge gap between two hinge boards to allow the front end of the rear hinge board to penetrate, and are connected with a hinge shaft (hinge in Figure 3 on right side).  It would have been obvious to one of ordinary skill in the art to substitute the hinge from the resulting combination to be of the type disclosed by Breeden since it is a known alternate type of hinge.
Regarding claim 7, the resulting combination from claim 1 includes the hinge device being a hinge.  While the resulting combination fails to disclose that the connecting boards on the left and right sides of the hinge are fixed on the left access board and right access board by screws, Breeden teaches a hinge that is attached to a folding ramp with connecting boards on each portion of the ramp and are fixed by screws (shown in Figure 2).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to substitute the hinge to be of the type disclosed by Breeden and have it be fixed by screws in view of Breeden’s disclosure since it is a known alternate type of hinge.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bailie in view of Drabik as applied to claim 1, further in view of Pratt et al., US 2010/0223740 A1.
Regarding claim 8, while the resulting combination fails to disclose that the lower surface of the attachment board is provided with a plurality of evenly distributed anti-slip teeth in a horizontal strip shape, Pratt teaches a ramp and discloses providing a plurality of evenly distributed anti-slip teeth in a horizontal strip shape (30; Figure 5) for friction to minimize slippage of the ramp in use.  it would have been obvious to one of ordinary skill in the art to modify the lower surface of the attachment board of the resulting combination to have a plurality of evenly distributed anti-slip teeth in a horizontal strip shape in view of Pratt’s disclosure to minimize slippage of the ramp in use.

Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  If Applicant amends the claims to be broader than currently presented in an attempt to overcome the 112(b) rejections, the indication of allowable subject matter may be rescinded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Simpson, US 1,232,437 is cited for the teaching of providing a screw drive to adjust the height and angle of a ramp.  Miller, US 963,918 is cited for the teaching of providing height-adjustable support legs on a folding ramp.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671